126 Ill.2d 208 (1988)
533 N.E.2d 911
In re SPECIAL PROSECUTOR (Jerome Gholson, Appellee,
v.
Alan C. Downen, State's Attorney of Hamilton County, Appellant).
No. 66484.
Supreme Court of Illinois.
Opinion filed December 21, 1988.
Neil F. Hartigan, Attorney General, of Springfield, and Alan C. Downen, State's Attorney, of McLeansboro (Terry Madsen, Assistant Attorney General, of Chicago, and Kenneth R. Boyle and Stephen E. Norris, of the State's Attorneys Appellate Prosecutor, of Mt. Vernon, of counsel), for appellant.
Clyde L. Kuehn, of Kuehn & Rhein, of Belleville, for appellee.
John Baricevic, of Belleville, for amicus curiae Illinois State's Attorneys Association.
Judgments vacated; cause remanded.
PER CURIAM:
The issues in this case, concerning section 6 of "An Act in regard to attorneys general and *209 state's attorneys" (Ill. Rev. Stat. 1985, ch. 14, par. 6), have become moot. The appellant in this case, Alan C. Downen, brought this appeal in his "official capacity as State's Attorney of Hamilton County." Alan C. Downen is no longer State's Attorney of Hamilton County. Since the issues are moot, we vacate the judgments of the appellate and circuit courts and remand the cause to the circuit court of Hamilton County with directions to dismiss the petition for the appointment of a special prosecutor.
Judgments vacated; cause remanded with directions.